Citation Nr: 0406149	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, status post medial meniscectomy, right knee.


REPRESENTATION

Veteran represented by:	Thomas U. Reynolds, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
residuals, status post medial meniscectomy, right knee, and 
assigned a 10 percent initial rating for the disorder.  
Concerning this, the Board notes that, although the RO 
apparently did not construe a letter it received from the 
veteran in November 1999 as a notice of disagreement with the 
initial 10 percent rating that the RO assigned in the October 
1999 rating decision, the veteran's letter can reasonably be 
construed as disagreeing with that rating.  See Archbold v. 
Brown, 9 Vet. App. 124 (1996).  In the letter, the veteran 
stated, "Thank you for grant[ing] my claim, but I need more 
than 10 [percent] . . . ."  

The veteran testified in support of this claim at a hearing 
before the Board held at the RO in June 2003.

It is unclear whether, in a VA Form 21-4138 (Statement in 
Support of Claim) received at the RO in August 2001, the 
veteran is raising a claim to reopen his previously denied 
claim of entitlement to service connection for a left knee 
disorder secondary to a service-connected right knee 
disorder.  This matter is referred to the RO for 
clarification and any other appropriate action.

The Board remands the claim now on appeal to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action. 




REMAND

The veteran seeks a higher initial evaluation for a service-
connected right knee disability.  For the following reasons, 
additional development is necessary before the Board can 
decide this claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  This law clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  Under the VCAA, VA has a duty to give notice of the 
information and evidence necessary to substantiate a claim 
when it has received a complete or substantially complete 
application.  As part of that notice, VA must indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

As noted in the Introduction above, the Board has construed 
this appeal not as arising from a "claim" or "application" 
for an increased rating, but rather from a notice of 
disagreement with the initial 10 percent rating assigned in 
conjunction with a grant of service connection.  On its face, 
the VCAA does not require any VA action upon receipt of a 
notice of disagreement.  VA General Counsel has held that, in 
cases such as this one, where VA receives a notice of 
disagreement that raises a new issue, the law requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but VA is not required to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-03 (Dec. 
22, 2003).  In any event, the Board finds that the notice 
requirements of the VCAA have been satisfied in this case 
with respect to the initial rating issue because in March 
2001 the RO sent the veteran a notification letter about the 
VCAA and its provisions and requirements prior to 
adjudicating the rating issue in a July 2001 rating decision.  
In this case, however, the Board concludes that VA has not 
satisfied its duty to assist the veteran in the development 
of his claim.
First, there is relevant evidence that is outstanding and 
needs to be secured.  During his June 2003 hearing, the 
veteran indicated that he had filed a claim for disability 
benefits with the Social Security Administration (SSA) based 
primarily on his right knee complaints, which was then 
pending.  The veteran's representative estimated that SSA 
would decide the claim by August 2003.  The Board is unaware 
of whether the veteran has since been awarded disability 
benefits from SSA.  Regardless, the records upon which SSA 
might have relied, or will rely, in deciding the veteran's 
entitlement to disability benefits are pertinent to the 
veteran's claim now before the Board.  The RO should 
therefore secure them on remand.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when
such an examination or opinion is necessary to make a 
decision on a claim.  In this case, the RO afforded the 
veteran a VA joints examination in May 2002, during which the 
examiner noted that "there were no submitted medical records 
at this time" but, later in the examination report, reported 
having been provided with January 2002 x-ray report and a 
June 2001 MRI report.  Neither of those reports appear to be 
in the claims file.  In addition, the May 2002 examiner 
acknowledged that the veteran occasionally used a cane and 
knee brace, but found that the veteran had no instability of 
the right knee.  Thereafter, during his June 2003 hearing, 
the veteran intimated that he used those ambulatory aids to 
counter the effect of his right knee instability.  As well, 
he asserted that his right knee disability was so severely 
disabling, it precluded him from working.  Given the 
veteran's assertions, the Board believes that another 
examination is necessary so that an examiner can review the 
evidence in the claims file pertaining to the right knee, 
including any evidence added pursuant to this remand order; 
explain whether the veteran's right knee symptoms 
necessitates the use of ambulatory aids; and discuss the 
severity of the veteran's right knee disability in terms of 
the criteria in the rating schedule.  

This case is REMANDED for the following:

1.  VA should obtain and associate with 
the claims file the records upon which 
SSA relied, or will rely, in deciding the 
veteran's claim for disability benefits.

2.  VA should ask the veteran to identify 
any facilities, private or VA, where he 
has been treated for his 
service-connected right knee disability 
since October 1999 and assist the veteran 
in obtaining any treatment records 
adequately identified.  VA should 
specifically attempt to obtain the 
January 11, 2002, x-ray report and the 
June 1, 2001, MRI scan pertaining to the 
right knee which the VA examiner 
discussed in the May 2002 examination 
report and associate those reports with 
the claims file. 

3.  VA should afford the veteran a VA 
examination of his service-connected 
right knee disability.  VA should notify 
the veteran that if he does not attend 
the scheduled examination, his failure to 
do so might adversely affect his claim.  
The purpose of this examination is to 
determine the nature and severity of the 
symptoms of that disability.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should describe the nature and 
severity of all of the objective symptoms 
of the veteran's right knee disability.  
The examiner should specifically:

	a) note whether there is x-ray 
evidence of arthritis of the right knee;

	b) note whether there is limitation 
of motion of the right knee, and if so, 
describe the extent of that limitation; 

	c) note whether the veteran has 
subluxation or lateral instability of the 
right knee, and if  so, whether those 
symptoms are slight, moderate or severe; 

d) in the absence of a finding of 
instability, explain why the veteran 
would need to use a cane or brace; 

	e) consider whether the veteran's 
right knee disability causes functional 
loss due to reduced or excessive 
excursion, decreased strength, speed, or 
endurance, or the absence of necessary 
structures, deformity, adhesion, or 
defective innervation, and if so, 
describe the extent of this loss (in 
terms of additional loss of motion beyond 
that which is observed clinically) during 
flare-ups due to weakened movement, 
excess fatigability, incoordination, or 
pain on use; 

f) indicate whether any reported 
pain is supported by adequate pathology 
and evidenced by visible behavior; and 

g) provide detailed rationale, with 
specific references to the record, for 
his opinion.  

4.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  

5.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  

6.  Once all development is completed, VA 
should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the RO again 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the RO should return 
the case to the Board for further 
consideration, if in order.

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




